
	
		II
		111th CONGRESS
		1st Session
		S. 2574
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on Ethyl
		  [4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino]sulfonyl]amino]carbonyl]phenyl]
		  carbamate.
	
	
		1.Ethyl
			 [4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino]sulfonyl]amino]carbonyl]phenyl]
			 carbamate
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ethyl
						[4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino]sulfonyl]
						amino]carbonyl]phenyl] carbamate (CAS No. 874909–61–2) (provided for in
						subheading 2929.90.15)5%No changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
